                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                             No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                )
                                              )
      Plaintiff,                              )
                                              )
      v.                                      )               ORDER
                                              )
ATTICUS, LLC,                                 )
                                              )
      Defendant.                              )


      This matter is before the court on Plaintiff’s unopposed motion to seal portions

of the following documents submitted in connection with Defendant’s Sixth Motion to

Compel Discovery:

              1.    Defendant’s Sixth Motion to Compel Discovery;

              2.    Defendant’s Memorandum in Support of its Sixth Motion

      to Compel Discovery;

              3.    Declaration of Robert J. Scheffel in Support of Defendant’s

      Sixth Motion to Compel Discovery;

              4.    Table of Exhibits in Support of Defendant’s Sixth Motion

      to Compel Discovery;

              5.    Exhibits 1-17, 20-33, 35-36, 38-47 to Declaration of Robert

      J. Scheffel in Support of Defendant’s Sixth Motion to Compel Discovery;

      and




           Case 5:19-cv-00509-D Document 355 Filed 09/13/21 Page 1 of 4
              6.    Plaintiff’s Response in Opposition to Defendant’s Sixth

      Motion to Compel Discovery.

Plaintiff seeks to seal these filings on the ground they “contain sensitive business and

technical information concerning Syngenta’s confidential communications with third

parties, and Syngenta’s strategies on sales, marketing, generic competition, its patent

portfolio, and evaluating potential illegal azoxystrobin products and potential

infringement of and enforcement of its intellectual property.” (Mot. Seal [DE #233] at

1.) Plaintiff has submitted proposed redacted versions of the documents, indicating

the portions it contends should not be available to the public.

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by

Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Plaintiff has narrowly tailored its request to remove

only information that is sensitive and confidential and not otherwise publicly known.

Plaintiff’s motion is therefore allowed.

                                    CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.      Plaintiff’s Motion to Seal [DE #233] is GRANTED, and the following

documents shall be SEALED:



                                           2

           Case 5:19-cv-00509-D Document 355 Filed 09/13/21 Page 2 of 4
      a.    Defendant’s Sixth Motion to Compel Discovery [DE #220].
A redacted version of this filing is available to the public on the court’s
docket as Exhibit 1 to the Declaration of Jeff Cecil [DE # 234-3];

      b.     Defendant’s Proposed Order regarding Sixth Motion to
Compel Discovery [DE #220-1]. A redacted version of this filing is
available to the public on the court’s docket as Exhibit 2 to the
Declaration of Jeff Cecil [DE # 234-4];

      c.     Defendant’s Memorandum in Support of its Sixth Motion
to Compel Discovery [DE #221]. A redacted version of this filing is
available to the public on the court’s docket as Exhibit 3 to the
Declaration of Jeff Cecil [DE # 234-5];

        d.     Declaration of Robert J. Scheffel in Support of Defendant’s
Sixth Motion to Compel Discovery [DE #222]. A redacted version of this
filing is available to the public on the court’s docket as Exhibit 4 to the
Declaration of Jeff Cecil [DE # 234-6];

      e.     Table of Exhibits in Support of Defendant’s Sixth Motion
to Compel Discovery [DE #222-1]. A redacted version of this filing is
available to the public on the court’s docket as Exhibit 5 to the
Declaration of Jeff Cecil [DE # 234-7];

       f.     Exhibits 1, 2, 3, 4, 5, 6, 7, 12, 16, 17, 20, 21, 28, 29, 30, 31,
32, 33, 35, 36, 39, 43, 44, 47 to Declaration of Robert J. Scheffel in
Support of Defendant’s Sixth Motion to Compel Discovery [DE ##222-2,
222-3, 222-4, 222-5, 222-6, 222-7, 222-8, 222-13, 222-17, 222-18, 222-21,
222-22, 222-29, 222-30, 222-31, 222-32, 222-33, 222-34, 222-36, 222-37,
222-40, 222-44, 222-45, 222-48]. Redacted versions of these filings are
available to the public on the court’s docket as Exhibit 6, 7, 8, 9, 10, 11,
12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29 to the
Declaration of Jeff Cecil [DE ##234-8, 234-9, 234-10, 234-11, 234-12,
234-13, 234-14, 234-15, 234-16, 234-17, 234-18, 234-19, 234-20, 234-21,
234-22, 234-23, 234-24, 234-25, 234-26, 234-27, 234-28, 234-29, 234-30,
234-31];

      g.     Exhibits 8, 9, 10, 11, 13, 14, 15, 22, 23, 24, 25, 26, 27, 38,
40, 41, 42, 46 to Declaration of Robert J. Scheffel in Support of
Defendant’s Sixth Motion to Compel Discovery [DE ##222-9, 222-10,
222-11, 222-12, 222-14, 222-15, 222-16, 222-23, 222-24, 222-25, 222-26,
222-27, 222-28, 222-39, 222-41, 222-42, 222-43, 222-47]; and




                                     3

  Case 5:19-cv-00509-D Document 355 Filed 09/13/21 Page 3 of 4
            h.     Plaintiff’s Response in Opposition to Defendant’s Sixth
      Motion to Compel Discovery [DE #232]. A redacted version of this filing
      is available to the public on the court’s docket as Exhibit 30 to the
      Declaration of Jeff Cecil [DE # 234-32].

      2.      Exhibits 34 and 37 to Declaration of Robert J. Scheffel in Support of

Defendant’s Sixth Motion to Compel Discovery [DE ##222-35, 222-38] shall be

UNSEALED.

      3.      The clerk is further directed to UNSEAL the following provisionally

sealed documents unless a motion to seal is filed by within seven (7) days of the date

this order is entered:

             a.   Exhibit 18 to Declaration of Robert J. Scheffel in Support
      of Defendant’s Sixth Motion to Compel Discovery [DE ##222-19];

             b.   Exhibit 19 to Declaration of Robert J. Scheffel in Support
      of Defendant’s Sixth Motion to Compel Discovery [DE ##222-20]; and

             c.   Exhibit 45 to Declaration of Robert J. Scheffel in Support
      of Defendant’s Sixth Motion to Compel Discovery [DE ##222-46].

      This 13th day of September 2021.


                                       __
                                        ___________
                                                 _ __________________
                                                                   _____
                                                                      _
                                       __________________________________________
                                       KIMBERLY LY A. SWANK
                                                LY
                                       United States Magistrate Judge




                                         4

           Case 5:19-cv-00509-D Document 355 Filed 09/13/21 Page 4 of 4
